



Exhibit 10.29
Execution Copy


EMPLOYMENT AGREEMENT - PHILLIPS
This Employment Agreement, dated as of October 16, 2015 (the “Agreement”) is
made by and between Electronic Funds Source LLC (the “Company”), Scott Phillips
(the “Executive”) and, solely for purposes of Section 4, WEX, Inc. (“WEX”). This
Agreement is contingent on and effective upon the completion of the closing (the
“Closing”) of the purchase under the Unit Purchase Agreement dated October 18,
2015, by and among WEX, Mustang Holdco 1 LLC, Warburg Pincus Private Equity
(E&P) XI – B, and other parties (the “UPA”) and shall be void if the Closing
does not occur before the UPA is terminated in accordance with its terms.
The Company desires to employ the Executive to devote his full time to the
business of the Company, and the Executive desires to be so employed.
The parties hereto, desiring to be legally bound, agree as follows:
1.    Employment. The Company agrees to employ the Executive, and the Executive
agrees to be so employed, in the capacity of General Manager, Electronic Funds
Source of the Company. The Executive will also be a Senior Vice President of
WEX. The Executive shall perform such functions and undertake such
responsibilities as are customarily associated with such capacity and such other
responsibilities as the chief executive officer of WEX shall determine from time
to time and to whom the Executive will report. The Executive’s employment with
the Company under this Agreement shall be for a term beginning on the date on
which the Closing occurs (the “Effective Date”) and ending on April 30, 2018,
but may be ended sooner as provided in Sections 7 and 8 below. After April 30,
2018, if employment has not already ended, this Agreement shall cease to govern
the Executive’s employment relationship with the Company but the expiration of
this Agreement shall not terminate his employment. After such date, the
Executive’s employment will continue on an at-will basis and he will be subject
solely to the Company’s generally applicable severance policies for senior
executives, except as provided under a future written agreement approved by WEX;
provided that, notwithstanding the terms of such generally applicable severance
policies to the contrary providing for lesser severance, the parties hereby
agree that, following the expiration of this Agreement, the Executive will
receive post-employment severance pursuant to the other applicable terms of such
policies in an amount no less than 12 months of Executive’s base salary in
effect at the time of the termination of Executive’s employment, and that such
severance is conditioned on satisfaction of the terms of Section 7(f) hereof (or
other comparable release under the policy), and that the separation and release
agreement will include restrictive covenants at least as broad as those in the
Noncompetition, Nonsolicitation, Confidentiality, and Inventions Agreement
between the Company and the Executive of even date herewith (the “Restrictive
Covenants Agreement”), as such agreement applies before April 30, 2018, for a
post-employment duration of 24 months (extended if applicable in the same manner
as set forth in Section 1(a)(iv) of that agreement), unless the parties mutually
agree to other restrictive covenants terms for such separation and release
agreement.


1



--------------------------------------------------------------------------------





2.    Time and Efforts. The Executive shall diligently and conscientiously
devote substantially all business time, attention and reasonable best efforts in
discharging his duties to the Company and, as directed by the Company, to its
affiliates, provided that Executive may participate in civic, charitable,
religious, business, educational or professional associations so long as such
participation does not interfere with the duties and obligations of the
Executive hereunder.
3.    Compensation. Commencing as of the Effective Date, the Executive shall be
paid Base Salary for his services at the biweekly rate of $15,384.62
(annualizing to $400,000.00 (the “Base Salary” and with the payroll frequency
subject to change from time to time). The parties agree to review the Base
Salary annually, and the Company may increase, but not decrease without the
written consent of the Executive, the Base Salary. With respect to fiscal year
2015, Executive’s bonus opportunity shall remain the same as the bonus
opportunity (including applicable goals and payment terms) in effect as of
immediately prior to the Closing and will be paid in accordance with the terms
of the Prior Employment Agreement (as defined below). For 2016 and 2017, the
Company will provide an annual bonus opportunity (the “Bonus Opportunity”)
providing a payout opportunity of 50% of Base Salary at a target level of
performance, with the requirement that such bonus will be paid only if the
Executive remains employed through the end of the applicable performance period
(except as otherwise provided under Section 7(b)-(d) below).
4.    Special Retention Incentive. In the first open trading window that occurs
at least 30 days following the Closing, the Executive shall receive a special
retention grant (the “Special Grant”) under WEX’s 2010 Amended Equity and
Incentive Plan (the “2010 Plan”) having an aggregate value at grant date
(assuming target performance) equivalent to $2,000,000 comprised of 50% in the
form of cash and 50% in the form of performance restricted stock units
(“PRSUs”), with the PRSUs valued for purposes of this equivalency using the
closing stock price for WEX on the date of grant. The Special Grant will include
the opportunity, at threshold performance, to be paid out at a percentage of the
cash and shares subject to the PRSUs in a percentage to be set forth in the
applicable award agreement as mutually agreed to by Executive, the Company and
WEX in good faith, at achievement of target performance, to be paid out at 100%
of the cash and 100% of the shares subject to the PRSUs, and based on maximum
performance, to be paid out at 200% of the cash and 200% of the shares subject
to the PRSUs. The performance will be based on threshold, target and maximum
performance targets to be established in good faith in consultation with
Executive and later certified by the Compensation Committee of the WEX Board of
Directors in a manner compliant with the 2010 Plan. The Special Grant will
require service until December 31, 2017 (except as otherwise provided under
Section 7(b)-(d) below) and satisfaction and certification of the applicable
performance goals. The other terms of the Special Grant will be subject to the
2010 Plan and the individual award agreement. For the avoidance of doubt, the
terms of this Agreement (including without limitation Sections 7(b)-(d) below)
override the terms of the individual award agreements governing the Special
Grant, notwithstanding any provisions to the contrary in such award agreements.
5.    Benefits. The Executive shall be entitled to participate in, and receive
benefits from, any insurance, medical, disability or retirement plan of the
Company and WEX that may be in


2



--------------------------------------------------------------------------------





effect from time to time during the term hereof and which shall generally be
available to senior executives of the Company and WEX. The Executive will
receive all perquisites generally offered to senior executive officers of WEX.
6.    Expense Reimbursement. The Company shall promptly reimburse the Executive
for all reasonable expenses incurred in carrying out his duties under this
Agreement. The Executive shall present to the Company from time to time an
itemized account of such expenses in any form required by the Company. The
Executive agrees to comply with any Company policies with respect to the
incurrence or reimbursement of such expenses.
7.    Termination.
a.    Accrued Obligations. Upon any cessation of the Executive’s employment, the
Company shall pay to the Executive in a lump sum within 30 days following the
date employment ends (the “Termination Date”) or on such earlier date as legally
required (i) any unpaid base salary or bonus (including the Special Grant) that
has been earned (based on satisfaction of service requirements and, if
applicable, certified performance goals (provided that such performance goals
need not be certified as of the Termination Date)) with respect to a previously
concluded fiscal year but not yet paid, (ii) any accrued but unused and unpaid
vacation pay of the Executive (except as otherwise applicable Company policies
may then provide), (iii) any unpaid business expense reimbursements due to the
Executive under Section 6 of this Agreement and (iv) the amount of any unpaid
compensation previously deferred by the Executive (together with any accrued
interest or earnings thereon), in accordance with the terms of the applicable
plan or arrangement and in accordance with any previous deferral elections made
by the Executive thereunder (for the avoidance of doubt this clause (iv) shall
not cause accelerated or delayed payment of amounts subject to Section 409A of
the Internal Revenue Code of 1986 (“Section 409A” of the “Code”) if not provided
for under the terms by which such amounts were or are deferred or otherwise
permitted by Section 409A), in each case of clauses (i) through (iv) through the
Termination Date (such obligations collectively, the “Accrued Obligations”).
b.    By the Company without Cause. The Company may, without Cause (as defined
below), terminate the Executive’s employment at any time. In the event of a
termination of the Executive’s employment by the Company without Cause effective
on or before April 30, 2018, in addition to the Accrued Obligations and vested
benefits in accordance with the applicable benefit plans and programs of the
Company as in effect, and contingent on compliance with the release requirements
of Section 7(f) below, the Executive shall receive the following:
i.    Salary Continuation. Continued payment of the Executive’s Base Salary as
in effect immediately before the Termination Date, with payments beginning as
provided under Section 7(f), for 12 months but with the payment made instead in
a lump sum as provided under Section 7(f) if such termination by the Company
without Cause occurs on or before the first anniversary of the Closing (which
the parties agree was an event set forth in Treasury Regulation Section
1.409A-3(i)(5)(i));


3



--------------------------------------------------------------------------------





ii.    Prorated Annual Bonus. Payment of a prorated annual bonus for the fiscal
year of termination, with the proration based on the number of days during such
fiscal year that the Executive is employed by the Company, WEX, or their
affiliates (and crediting any pre-Closing service) over 365; the bonus for
proration is the bonus arrangement covering the Executive at the Termination
Date for the fiscal year of termination, using the actual achievement to the
Termination Date based on the performance factors as adjusted to such date, and
with payment to be made within the 90 days following the calendar year with
respect to which the bonus would have been paid (on the date other similarly
situated executives receive this bonus), provided that payment shall be
accelerated to the date provided under Section 7(f) if a lump sum is due under
Section 7(b)(i); notwithstanding the foregoing, if the annual bonus is intended
to be “performance-based compensation” for purposes of Section 162(m) of the
Code (“Section 162(m)”), the payment will be made only if the achievement also
satisfies the rules of Section 162(m) after proper certification of such
performance;
iii. Special Grant Treatment.
I.    if the Termination Date occurs on or before December 31, 2016, payment of
a prorated portion of the Special Grant, with (w) the amount determined based on
satisfaction and certification of the prorated performance and performance goals
applicable to 2016, (x) the proration based on the number of days that the
Executive is employed by the Company, WEX, or their affiliates after the
Effective Date over the number of days between the Effective Date and December
31, 2016, (y) the result capped so that no more than 50% of the Special Grant at
target (or 100% of the Special Grant at maximum if performance equates to
maximum) can be earned, and (z) payment to be made in 2017 after such
performance is certified;
II.    if the Termination Date occurs after December 31, 2016 and before
December 31, 2017, payment of a prorated portion of the Special Grant, with (x)
the amount determined based on satisfaction and certification of the prorated
performance and performance goals applicable to 2016 and 2017 taken together,
(y) the proration based on the number of days that the Executive is employed by
the Company, WEX, or their affiliates after the Effective Date over the number
of days between the Effective Date and December 31, 2017, and (z) payment to be
made in 2018 after such performance is certified; and
iv.    if and while the Executive is eligible for and elects continuation health
(“COBRA”) coverage, payment of 100% of the premium (including any additional
administration fee) for COBRA coverage for the Executive, the Executive’s spouse
and his or her qualifying dependents, until the shorter of 12 months following
the Termination Date or the date COBRA eligibility ends, as such premiums become
due, provided that the Company’s payment for COBRA coverage shall only apply if
and while permitted under applicable tax laws as nondiscriminatory.


4



--------------------------------------------------------------------------------





c.    By the Executive for Good Reason. The Executive may resign for Good Reason
at any time (subject to the notification and other procedural requirements
provided below) effective on or before April 30, 2018 and receive the same
payments as provided under Section 7(b), subject to the same conditions as that
subsection. For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following events after the Closing without the
Executive’s prior written consent (which consent includes any matters covered by
this Agreement):
i.    a material diminution in the Executive’s title, authority, reporting
relationship, duties or responsibilities then in effect; provided that the
Executive agrees that becoming the General Manager, Electronic Funds Source of
the Company as a subsidiary of WEX and the related changes to authority,
reporting relationship, duties, or responsibilities at Closing does not
constitute such a material diminution (nor, if a future decision is made with
respect to a reallocation of the corporate payments business, would the
Executive’s ceasing to have oversight of that business);
ii.    a decrease in the Executive’s Base Salary or Bonus Opportunity;
iii.    a relocation by the Company of the Executive’s primary work location
more than 50 miles from his work location in effect immediately prior to such
relocation; or
iv.    a material breach by the Company of this Agreement;
provided; however, that the Executive’s resignation will not be treated as for
Good Reason unless (i) he provides written notice of an event that he considers
to constitute Good Reason within 90 days of its occurring, (ii) the Company
fails to cure the Good Reason within 30 days after receiving such notice
provided such event is capable of cure, and (iii) the Executive resigns within
120 days following the Company’s failure to reasonably cure such Good Reason.
d.    Termination by the Company due to Death or Disability. The Executive’s
employment will end upon his death while employed. The Company may terminate the
Executive’s employment at any time due to the Executive’s inability to perform
his functions due to disability as determined by the Company under
Section 409A(a)(2)(C). On either death or disability on or before April 30,
2018, the Executive or his heirs shall receive (i) the Accrued Obligations, (ii)
vested benefits in accordance with the applicable benefit plans and programs of
the Company as in effect and (iii) the bonus components described in Sections
7(b)(ii) and 7(b)(iii) (under I or II as applicable), the bonus components being
paid at the same time as though he had remained employed. No other severance is
due on such termination.


5



--------------------------------------------------------------------------------





e.    By the Executive without Good Reason. The Executive may terminate his
employment without Good Reason by giving 30 days’ written notice to the Company.
In such event, at the sole discretion of the Company, the Executive shall
continue to render his services for such 30 day period (unless earlier released
by the Company, which date of release from employment would then be treated as
the Termination Date) and, in any event, shall be paid his Accrued Obligations,
but he shall not receive any payment thereafter (other than vested benefits
under the Company’s employee benefit plans) nor shall any stock option or other
equity incentive that is not otherwise vested or nonforfeitable on the date of
termination become vested or nonforfeitable thereafter (unless otherwise
provided in the relevant plan or award agreement).
f.    Termination-Related Release. The Company’s obligation to provide severance
pay and other benefits under Section 7(b) or 7(c) is subject to the Executive’s
signing a customary separation agreement and release of claims in favor of the
Company and its Affiliates and agents in the form to be provided by the Company
in connection with such termination (and containing a general release of
releasable claims other than to severance as provided herein and vested benefits
and will include other customary topics such as return of property and
post-employment cooperation), which agreement becomes enforceable within 60 days
(or such shorter period as the Company specifies) following the Termination Date
(the “Release”).  The “Release Effective Date” is the date the Release becomes
enforceable, provided that if the 60 day period for providing an enforceable
Release extends into a calendar year subsequent to the year containing the
Termination Date, the Release Effective Date will be no earlier than the first
business day of such subsequent year. Payment will be made in (or, for
installments, beginning in) the first payroll period that commences after the
Release Effective Date, except for any further delays required by Section 16
hereof for compliance with Section 409A.
8.    Termination for Cause
a.    The Company may, for Cause, terminate the Executive’s employment at any
time (subject to the notification and other procedural requirements provided
below) by notifying the Executive of such termination and the Cause therefore.
In such event, this Section 8 shall apply and the only payments due will be the
Accrued Obligations and vested benefits under the Company’s employee benefit
plans.
b.    “Cause” shall mean the Executive’s:
i.    willful failure to substantially perform his duties as an employee of WEX
or any subsidiary thereof (other than any such failure resulting from incapacity
due to physical or mental illness) or knowing violation of WEX’s Code of
Business Conduct and Ethics;
ii.    gross negligence or willful misconduct in the performance of his duties
as an employee of the Company or WEX;


6



--------------------------------------------------------------------------------





iii.    commission of a material breach of fiduciary duty or a material act of
dishonesty against the Company or WEX; or
iv.    conviction of, or the entry of a pleading of guilty or nolo contendere
to, any crime involving fraud, embezzlement, misappropriation of funds, moral
turpitude or any felony;
provided; however, that the Executive’s employment may not be terminated for
Cause under clause i. above unless (i) the Executive fails to cure his action or
omission that are alleged to constitute Cause within 30 days after receiving
written notice from the Company describing such actions or omissions in
reasonable detail, provided such action or omission is capable of cure, and (ii)
the Company terminates Executive within 120 days following the Executive’s
failure to reasonably cure (if applicable) such action or omission alleged to
constitute Cause.
9.    Noncompetition, Nonsolicitation, Confidentiality, and Inventions
Agreement. As a condition of continued post-Closing employment, the Executive is
entering into the Restrictive Covenants Agreement (which also subject to being
void if the Closing does not occur before the UPA is terminated in accordance
with its terms).
10.    Notices. All notices required or permitted to be given under this
Agreement shall be given by certified mail, return receipt requested, to the
parties at the following addresses or to such other addresses as either may
designate in writing to the other party.
If to the Company:
Electronic Funds Source LLC
c/o WEX Inc.
97 Darling Avenue
South Portland, ME 04106
Attn: Jenifer Rinehart, SVP Human Resources
With a copy to:
WEX Inc.
                97 Darling Avenue.
                South Portland, ME 04106
                Attn: Hilary Rapkin, SVP General Counsel


7



--------------------------------------------------------------------------------





If to the Executive:
To the latest address on the personnel records of the Company.
11.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Tennessee, without
regard to its choice of laws provisions.
12.     Indemnification. The Company shall indemnify and hold harmless Executive
to the fullest extent permitted by law from any costs, fees, expenses, losses or
damages in connection with any actions taken by him or any inaction on his part,
in each case while acting in the capacity as an officer of the Company or its
subsidiaries and so long as the Executive acted in good faith and in a manner
the Executive reasonably believed to be in or not opposed to the best interests
of the Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe that the Executive’s conduct was unlawful. During
the term of this Agreement, the Executive shall be entitled to the same
officers’ liability insurance coverage that the Company or WEX provides
generally to its other officers, as may be amended from time to time for such
officers.
13.    Amendments. This Agreement may be amended only in writing, signed by the
parties hereto and with the written consent of WEX to any such amendment.
14.    Non-waiver. Any delay or failure by either party to exercise a right
under this Agreement, or a partial or single exercise of that right, shall not
constitute a waiver of that or any other right.
15.    Binding Effect. The provisions of this Agreement shall be binding upon
and inure to the benefit of both parties and their respective successors and
assigns.
16.    409A Compliance. Notwithstanding any other provision of this Agreement to
the contrary, if the Executive is a “specified employee” within the meaning of
Section 409A and the regulations thereunder (as determined by the Company in its
sole discretion and by which determination the Executive agrees to be bound),
and a payment or benefit provided for in this Agreement or otherwise would be
subject to additional tax under Section 409A if such payment or benefit is paid
within six months after the Executive’s termination, then such payment or
benefit required under this Agreement or otherwise shall not be paid (or
commence) during the six month period immediately following the Executive’s
termination. In such an event, any payments or benefits that would otherwise
have been made or provided during such six month period and which would have
incurred such additional tax under Section 409A shall instead be paid to the
Executive in a lump-sum cash payment, without interest, on the earlier of (a)
the first business day of the seventh month following the Executive’s
termination or (b) the tenth business day following the Executive’s death. To
the extent that any expenses, reimbursement, fringe benefit or other similar
plan or arrangement in which Executive participates during the term of
Executive’s employment under this Agreement or thereafter provides for a
“deferral of compensation” within the meaning of Section 409A, then such amount
shall be reimbursed in accordance with Section 1.409A-3(i)(1)(iv) of the
Treasury Regulations, including that such


8



--------------------------------------------------------------------------------





amount may not be liquidated or exchanged for any other benefit, no
reimbursement under this Agreement may occur later than the last day of the
calendar year immediately following the calendar year in which such expenses
were incurred and the amount of expenses eligible for reimbursement to be
provided during any taxable year shall not affect the expenses eligible for
reimbursement to be provided in any other taxable year. In addition,
“termination” as used throughout the Agreement shall mean “separation from
service” by the Executive with respect to the Company within the meaning of
Treas. Reg. Section 1.409A-1(h)(1), and any amounts payable to the Executive
hereunder upon his termination of employment that are treated as “non-qualified
deferred compensation” under Section 409A shall not be paid to the Executive
until he has incurred a separation from service within the meaning of Section
409A. If under this Agreement, an amount is paid in two or more installments,
for purposes of Section 409A, each installment shall be treated as a separate
payment. The parties agree that the terms and provisions of this Agreement shall
be interpreted and construed in accordance with and to avoid subjecting
Executive to “additional tax” under Section 409A(a)(1)(B) of the Code. For
purposes of Section 409A of the Code, it is intended that that the payments
under this Agreement satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A of the Code, including those provided under
Treasury Regulations 1.409A-1(b)(4) (regarding short-term deferrals),
1.409A-1(b)(9)(iii) (regarding the two-times, two (2) year exception) and
1.409A-1(b)(9)(v) (regarding reimbursements and other separation pay).
Notwithstanding any other provision to the contrary, in no event shall any
payment under this Agreement that constitutes “deferred compensation” for
purposes of Section 409A and the Treasury Regulations promulgated thereunder be
subject to offset by any other amount unless otherwise permitted by Section
409A.
17.    Prior Agreements; Superseding Effect. As of the Closing, the Company and
the Executive agree that any prior agreements with respect to the employment of
the Executive with EFS (including the Executive’s Employment Agreement made and
entered into with Electronic Funds Source LLC (“EFS”) as of May 29, 2014 (the
“Prior Employment Agreement”)), notwithstanding any language that purports to
permit the survival of any terms beyond the termination or expiration of such
agreement, shall be void and the terms thereof shall be of no further force or
effect, and the terms of this Agreement shall control all aspects of the
Executive’s employment with the Company and all other matters addressed herein.
For the avoidance of doubt, the Executive confirms that (i) upon Closing he will
not be entitled to severance and other post-employment compensation pursuant to
the Prior Employment Agreement nor under any generally applicable severance
policy or plan applicable to senior officers or other employees (until, while
employed, he has ceased to be potentially eligible for severance hereunder and
subject to the last sentence of Section 1) and (ii) he waives any right to
resign for Good Reason pursuant to Section 9(d) of the Prior Employment
Agreement (with immediate effect on signing this Agreement but with such waiver
canceled if the Closing does not occur). This Agreement also supersedes any oral
agreements or understandings with respect to the terms of the Executive’s
employment.
18.    Mitigation. The Executive will not be required to mitigate the amount of
any payment provided for hereunder by seeking other employment or otherwise, nor
will the amount of any such payment be reduced by any compensation earned by the
Executive as a result of


9



--------------------------------------------------------------------------------





employment by another employer after the date the Executive’s employment
hereunder terminates or by offset against any amount claimed to be owed by the
Executive to the Company or otherwise. The parties’ respective obligations
hereunder shall be absolute and unconditional and shall not be affected by any
circumstances, including without limitation any setoff, counterclaim,
recoupment, defense or other right which the other party hereto may have.
19.    Survival. The parties’ rights and obligations set forth in the last
sentence in Section 1 and in Sections 9 through 18 shall survive the termination
or expiration of this Agreement and the Executive’s employment.


[Remainder of page intentionally left blank. Signature page follows.]


10



--------------------------------------------------------------------------------





In witness whereof, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.


    
    
 
 
Electronic Funds Source LLC
 
 
By: /s/ Scott Bojczuk
 
 
Name: Scott Bojczuk
 
 
Title: Executive Vice President and General Counsel
 
 
 
 
 
WEX, Inc.
 
 
By: /s/ Nicola Morris
 
 
Name: Nicola Morris
 
 
Title: Senior Vice President
 
 
 
 
 
Executive
 
 
By: /s/ Scott Phillips
 
 
Scott Phillips



















ActiveUS 148218114v.15


11

